The concurrence of the writer in the opinion filed has certain qualifications which should be noted. The original declaration of trust was executed in two parts. The second part was executed by the settlor, and was quoted in its entirety in the opinion of this court, so there is no occasion for its repetition. Aside from its formal conclusion and execution, the second part is in one sentence which, first, is an adoption of the terms of the trust previously set forth in the preceding part, and, next, a bestowal upon the trustee of enumerated powers. These powers follow one another without any separation by punctuation, but their division is indicated by the successive use of an introductory infinitive. If grammatical significance be given to the form of their expression, the powers conferred were (1) to do every act specified in the declaration of trust, and (2) to transfer unto the trustee all of the securities mentioned in the declaration of trust in the same manner as if personally done by the settlor.
These specified powers are followed by the statement that the document conferred this authority subject to the reservation that the powers granted should only continue to be exercised by the trustee "until otherwise directed" by the settlor.
The surrounding circumstances enforce this construction of a paper writing which, in the opinion of the writer, expressed an intention without ambiguity.
In accordance with the view here expressed, the writer, while concurring in other respects, does not agree with the conclusion of the court that the document was *Page 257 
ambiguous nor, if it were, that parol evidence of the settlor's intention, of her instructions to the draftsman, or of her conception of the instrument's effect was admissible in evidence in aid of construction. Wigmore on Evidence (2nd Ed.) sec. 2471, p. 408; Furness, Withy  Co. v. Randall, 124 Md. 101, 106, 91 A. 797; Boswell v. Hostetter, 129 Md. 53, 56,98 A. 222; Bond v. Weller, 141 Md. 8, 12, 118 A. 142.